Citation Nr: 1300522	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  07-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to a higher rating for spondylolisthesis of L5-S1 with spondylolitic changes and degenerative disc disease L5-S1, currently evaluated as 40 percent disabling.  

2.  Entitlement to a higher rating for L5-S1 radiculopathy, left lower extremity, currently evaluated as 20 percent disabling.  

3.  Entitlement to a higher rating for L5-S1 radiculopathy, right lower extremity, currently evaluated as 20 percent disabling.

4.  Entitlement to a separate compensable rating for any bowel or bladder impairment associated with the service-connected low back disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a January 2009 rating decision, the RO increased the Veteran's rating for spondylolisthesis and degenerative disc disease to 40 percent, effective from February 24, 2006, the date of the claim for an increased rating.  It also service-connected L5-S1 radiculopathy, left lower extremity, and assigned a 10 percent rating from the February 24, 2005 date of claim.  There was a hearing before the undersigned Veterans Law Judge at the RO in October 2009.  At that time, the Veteran advised that he was waiving RO consideration of additional VA medical records of treatment which he submitted.  The Board rendered decisions on issues 1-3 in March 2010, and remanded the TDIU issue to the RO.  However, in December 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision as to three issues and remanded the case to the Board to comply with instructions in a November 2010 Joint Motion for Partial Remand.  In May 2011, the Board remanded the case to the RO pursuant to the Court Order.  In September 2012, the RO granted a 20 percent rating for lumbar spine radiculopathy of the right lower extremity effective from August 27, 2012, the date of a VA examination, and increased the previous 10 percent rating for L5-S1 radiculopathy of the left lower extremity to 20 percent, also effective from the August 27, 2012 date of a VA examination.  Since the increases do not date back to the date of the receipt of the original claim, there are two distinct time periods to be considered for these disabilities.  The RO assigned the Veteran a temporary total rating based on surgical or other treatment necessitating convalescence for his spondylolisthesis of L5 and S1 with spondylolytic changes and degenerative disc disease L5-S1 effective from May 25, 2011, and then reassigned a 40 percent rating effective from July 1, 2011.  

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC:  entitlement to a higher rating for spondylolisthesis of L5-S1 with spondylolitic changes and degenerative disc disease L5-S1, currently evaluated as 40 percent disabling; entitlement to a higher rating for L5-S1 radiculopathy, right lower extremity; entitlement to a separate compensable rating for any bowel or bladder impairment associated with the service-connected low back disability; and entitlement to TDIU. 


FINDING OF FACT

Prior to August 27, 2012, the Veteran did not have moderate incomplete paralysis of his left lower extremity external popliteal nerve, and from August 27, 2012, the Veteran does not have severe incomplete paralysis of his left lower extremity external popliteal nerve.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for L5-S1 radiculopathy of the left lower extremity prior to August 27, 2012, or in excess of 20 percent from August 27, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8521 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in March 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran examinations in 2006, 2008, and 2012; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board notes that it appears that there may be Social Security Administration (SSA) records which have not been obtained, as the Veteran indicated during his October 2009 hearing that he had been on SSA disability since 1997 or 1998.  However, the SSA records are not relevant, as they predate the current claim period and the rating to be assigned for the current rating period is to be based upon the current degree of disability shown.  Therefore, they need not be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the disability rating issues at this time.

Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

All evidence which is of record, including through Virtual VA (VA's electronic data storage system), have been considered in this decision.  

Left lower extremity radiculopathy

The Veteran appeals the RO's assignment of a 10 percent rating for left lower extremity radiculopathy prior to August 27, 2012, and of the assignment of a 20 percent rating for it from August 27, 2012.  

Under Diagnostic Code 8521, an evaluation of 10 percent is assigned for mild incomplete paralysis of the external popliteal nerve.  A 20 percent rating requires moderate incomplete paralysis, and a 30 percent rating requires severe incomplete paralysis of the external popliteal nerve.  A 40 percent evaluation requires complete paralysis of the external popliteal nerve, manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

On private evaluation in April 2006, the Veteran's right and left lower extremity strength was normal.  A May 2006 private record shows that the Veteran complained of weakness and numbness in the bilateral lower extremities. The examiner reported that the Veteran had no weakness of the dorsal or plantar flexors of his ankles, feet, or toes, and no sensory impairment.

On VA examination in June 2006, the Veteran walked with a slightly staggering and unsteady gait with no limp.  He could walk on his heels and toes with slight difficulty.  Neurological examination showed normal sensation and motor power.  Both ankle jerks were depressed but normal.  On VA examination in January 2008, he walked with a walker but could walk slowly without the use of a walker or a cane, and without any limp.  He had fairly good heel and toe rising.  Neurological examination in the lower extremities showed normal sensation and motor power, and a decreased left ankle jerk.  VA evaluations in April and October 2008 revealed normal motor tone and bulk, 5/5 strength in the lower extremities, and 2+ deep tendon reflexes.  Sensory was intact and there was no ataxia.  

Private neurology evaluation in November 2007 revealed complaints of numbness of the Veteran's feet and of weakness of his legs, but on examination, no motor or sensory impairment in the Veteran's lower extremities was present.  

On VA evaluation in July 2009, the Veteran's sensory was grossly intact, his motor was 5/5 in all muscle groups of his lower extremities, and his reflexes were intact in his knees and ankles bilaterally.  On VA evaluation in June 2011 (found in Virtual VA), the Veteran's motor strength was 5/5 in his lower extremities.  He had decreased sensation to light touch and pinprick at the shins.  

On VA evaluation in October 2011 (found in Virtual VA), the Veteran's motor strength was 5/5 in the left lower extremity, and reflexes were 3+.  On March 2012 VA nursing assessment evaluation (found in Virtual VA), the Veteran's lower extremities were felt to be weak.  However, an admission physical and a subsequent endocrinology assessment (found in Virtual VA) found the Veteran's neurological system to be grossly intact and the admission physical found the Veteran's strength to be 5/5 in his lower extremities.  

On VA examination on August 27, 2012, the Veteran had 5/5 or normal strength in his left hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension, with no muscle atrophy.  His deep tendon reflexes were 2+ at the left knee and ankle, and sensory examination was normal in the left upper anterior thigh, knee, and lower leg/ankle, and decreased but not absent at the left foot/toes.  Radicular pain or other symptoms due to radiculopathy was graded as:  no constant pain in the left lower extremity, moderate intermittent pain in the left lower extremity, no paresthesias or dysesthesias in the left lower extremity, and mild numbness in the left lower extremity, with no other signs or symptoms of radiculopathy.  The severity of the left lower extremity radiculopathy was felt to be moderate.  

Based on the evidence, the Board finds that a schedular rating higher than 10 percent is not warranted for left lower extremity radiculopathy prior to August 27, 2012.  The Veteran could walk on his heels and toes and had fairly good heel and toe rising.  On one occasion, he had a decreased left ankle jerk, and in October 2011, a nurse felt that the Veteran's lower extremities were weak.  However, the nurse did not indicate how weak the Veteran's left lower extremity was, and all other neurological examinations showed normal sensation and motor power.

The Board also finds that a schedular rating higher than 20 percent is not warranted for left lower extremity radiculopathy from August 27, 2012.  The examiner on that date found the Veteran to have normal left lower extremity strength and deep tendon reflexes, with no muscle atrophy, and only decreased sensory at the left foot/toes, with the rest of the tested left lower extremity being normal.  There was no muscle atrophy, no constant pain, no paresthesias or dysesthesias, and only mild numbness in the left lower extremity, and the radiculopathy was felt to be no more than moderate.  

In compliance with the November 2010 Joint Motion for Partial Remand, the Board has considered the Veteran's complaints as reported in private medical records, including the May 2006 record, as well as Board hearing testimony.  The Veteran is certainly competent to report symptomatology which he experiences.  However, to the extent that it is argued that the Veteran's complaints warrant higher ratings, the Board believes that the objective findings by trained medical personnel who have had the opportunity to observe and examine the Veteran, as well as listen to his subjective complaints, affords a more accurate basis for determining the resulting disability picture for purposes of assigning disability ratings.  As discussed above, the criteria for ratings in excess of those currently assigned by the RO for the left lower extremity disability have not been met.  The preponderance of the evidence is against higher ratings than those assigned and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disabilities on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the left lower extremity disability being addressed on the merits in this decision.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

A rating in excess of 10 percent for L5-S1 radiculopathy, left lower extremity prior to August 27, 2012 and in excess of 20 percent for it from August 27, 2012 is not warranted.  

To this extent, the appeal is denied. 


REMAND

With regard to the issue of entitlement to a higher rating for spondylolisthesis of L5-S1 with spondylolitic changes and degenerative disc disease L5-S1, currently evaluated as 40 percent disabling, the Board's prior remand called for a VA examination and a discussion by the examiner of the number and frequency of any incapacitating episodes so that the regulatory rating criteria could be applied.  However, in reviewing the August 2012 VA examination report, this question was not addressed.  The examiner checked the box to indicate that the Veteran does not have intervertebral disc disease, and the question regarding incapacitating episodes was therefore no answered.  However, service connection is in effect for degenerative disc disease.  The posed questions must be answered to comply with the Board remand.  

The matters of the ratings to be assigned for right lower extremity radiculopathy and any associated bowel or bladder impairment are considered to be on appeal as stemming from the Veteran's initial appeal in July 2006 of the denial of a rating greater than 20 percent for what was then described merely as a service-connected spondylolisthesis of L5 and S1 with spondylolytic changes and degenerative disc disease L5-S1.  In May 2011, the Board remanded the issue of entitlement to a separate compensable rating for L5-S1 radiculopathy of the right lower extremity to the RO for further development and readjudication.  After a VA examination was conducted in August 2012, the RO assigned it an evaluation of 20 percent effective from August 27, 2012.  The RO failed to issue a supplemental statement of the case on the matter after it rendered its September 2012 rating decision, as it had been directed to do in the Board's May 2011 remand.  The Board had also ordered the RO to consider the matter of whether a separate rating should be assigned for any associated bowel or bladder impairment, and the RO failed to do so.  This action had been ordered as a consequence of the Court's December 2010 order granting the Joint Motion for Partial Remand, and these matters are considered to be a part of the Veteran's claim for an increased rating for his lumbosacral spine disability which was denied in July 2006.  Accordingly, remand is required.  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Appellate review of the matter of entitlement to TDIU is deferred pending completion of the action ordered below.


Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be forwarded to the August 2012 VA examiner (if still available) for review and opinion on the number of weeks, if any, during the past twelve months that the Veteran's service-connected degenerative disc disease has resulted in incapacitating episodes (that is, acute episodes requiring bed rest prescribed by a physician and treatment by a physician).  

If the August 2012 VA examiner is not available, the claims file should be forwarded to an appropriate VA examiner for review and a discussion of the above-posed question.

2.  After completion of the above, the RO should review the file and readjudicate the issues remaining on appeal.  The RO should specifically address the matter of whether a separate rating should be assigned for any bowel or bladder impairment associated with the Veteran's service-connected lumbosacral spine disability.  

Thereafter, the Veteran and his representative should be furnished a supplemental statement of the case clearly addressing the issues of:  entitlement to a higher rating for spondylolisthesis of L5-S1 with spondylolitic changes and degenerative disc disease L5-S1, currently evaluated as 40 percent disabling; entitlement to a higher rating for L5-S1 radiculopathy, right lower extremity; entitlement to a separate compensable rating for any bowel or bladder impairment associated with the service-connected low back disability; and entitlement to TDIU.  After the Vetearn snd his represeantative are afforded an appropriate opportunity to respond, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


